Citation Nr: 0939679	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-24 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for residuals of a neck 
injury.

3. Entitlement to service connection for a cardiac 
disability, to include as secondary to service-connected 
diabetes.

4. Entitlement to service connection for disability of the 
bilateral upper extremities, to include as secondary to 
service-connected diabetes.

5. Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include bipolar disorder, 
depression, and posttraumatic stress disorder (PTSD).

6. Entitlement to an effective date prior to May 15, 2003, 
for the grant of service connection for diabetes.

7. Entitlement to an effective date prior to March 16, 2004, 
for the grant of service connection for peripheral neuropathy 
of the lower extremities.

8. Entitlement to an earlier effective date for additional 
compensation for a qualifying dependent spouse.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to July 1975.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from March 2004, 
June 2004, July 2004 and September 2004 decisions of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2009, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is of record.  At the hearing, the Veteran submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.  The Veteran was also granted a 30-day 
abeyance period for the submission of additional evidence to 
support his claims.  That period of time has lapsed, and no 
additional evidence has been received.  Hence, the claims 
will be considered on the basis of the current record. 

In a May 2004 statement the Veteran requested reimbursement 
for medical treatment received at a VA Medical Center (MC) in 
September 2002.  May 2009 written argument from the Veteran's 
representative indicates the Veteran still seeks 
reimbursement of these expenses.  As it does not appear that 
this medical reimbursement claim has been addressed, it is 
referred to the appropriate VAMC for appropriate action.  
Similarly, a February 2005 communication requested 
entitlement to service connection for a back disability.  
This has also not been adjudicated and is thus referred to 
the RO.  

The matters of service connection for a lung disorder, 
residuals of a neck injury, a cardiac disability, disability 
of the bilateral upper extremities, and a variously diagnosed 
psychiatric disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


FINDINGS OF FACT

1. The first communication from the Veteran to VA evidencing 
intent to file a claim of service connection for diabetes was 
received on May 15, 2003, more than a year after his 
separation from active duty.

2. The first communication from the Veteran to VA evidencing 
intent to file a claim of service connection for peripheral 
neuropathy of the lower extremities was received on March 16, 
2004, more than a year after his separation from active duty.

3. In May 2003, the Veteran submitted a marriage certificate 
showing he wed his current spouse on April 2, 2003.

4. A June 2004 rating decision granted service connection for 
peripheral neuropathy of the lower extremities and for 
impotence, increasing the Veteran's combined disability 
rating to 40 percent, effective March 16, 2004.

5. VA Form 20-8992 informed the Veteran that his compensation 
award had been amended to add his qualifying dependent spouse 
with payment to begin April 1, 2004.


CONCLUSIONS OF LAW

1. An effective date prior to May 15, 2003, is not warranted 
for the award of service connection for diabetes.  
38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.400 (2009).

2. An effective date prior to March 16, 2004, is not 
warranted for the award of service connection for peripheral 
neuropathy of the lower extremities.  38 U.S.C.A. §§ 5101, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 
3.151, 3.155, 3.400 (2009).

3. An earlier effective date is not warranted for the award 
of additional compensation for a qualifying dependent spouse.  
38 U.S.C.A. §§ 1115, 5101, 5107, 5110, 5111 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.4, 3.31, 3.102, 3.400, 3.401 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the decisions that are on appeal granted service 
connection and added a qualifying dependent to the Veteran's 
award and assigned an effective date for these awards, 
statutory notice had served its purpose and its application 
was no longer required.  See Dingess/Hartman, 19 Vet. App. at 
490-91.  A June 2005 statement of the case provided notice on 
the "downstream" issue of effective dates of awards, while 
November 2007 and February 2008 supplemental SOCs (SSOCs) 
readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record.  
Neither he nor his attorney has alleged that he was 
prejudiced by the notice given in these matters.  See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

All evidence relevant to the Veteran's claims has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that pertinent evidence constructively of record is 
outstanding.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claims.
 
B.	Legal Criteria, Factual Background, and Analysis

General Effective Date Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.



Diabetes

The Veteran's formal claim of service connection for diabetes 
was received by the RO on May 15, 2003, which was more than a 
year after his discharge from service.  The claims file does 
not contain any communication from the Veteran or his 
representative that may reasonably be construed as a formal 
or informal claim of service connection for diabetes received 
prior to that date.  38 C.F.R. §§ 3.151, 3.155.  

In May 2009 written argument, the Veteran's representative 
contended that under 38 C.F.R. § 3.157, the effective date 
for the grant of service connection for diabetes should be 
September 15, 2002, the date that VA treatment records show 
diabetes was diagnosed.  38 C.F.R. § 3.157 states that, in 
certain situations, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  The provisions of § 3.157 only apply once a formal 
claim for compensation or pension has been allowed or 
compensation disallowed because the disability is not 
compensable.  Here, the Veteran's May 2003 claim was not pre-
dated by an adjudication of the type cited in § 3.157(b), 
and, as such, that regulation does not afford a basis for 
finding that his claim, be it formal or informal, of 
entitlement to service connection for diabetes was filed 
earlier than May 15, 2003 based on VA treatment records.  
38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  
For an original claim of service connection an informal claim 
must identify the benefit sought; the mere reference in 
medical treatment records to that disability is not a claim.  
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993); Ellington 
v. Nicholson, 22 Vet. App. 141, 146 (2007) (finding that in 
the absence of sufficient manifestation of an intent to apply 
for benefits for a particular disease or injury, a document 
providing medical information in and of itself is not an 
informal claim for VA benefits), aff'd, Ellington v. Peake, 
541 F.3d 1364 (Fed. Cir. 2008).

In sum, the presently assigned effective date of May 15, 
2003, is appropriate and there is no basis for an award of 
service connection for diabetes prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

Peripheral Neuropathy of the Lower Extremities

The Veteran's claim of service connection for peripheral 
neuropathy of the lower extremities as secondary to service-
connected diabetes was received on March 16, 2004, which was 
more than one year after his discharge from service.  

In his August 2005 VA Form 9, Substantive Appeal, the Veteran 
argued that VA could not decide his effective date claim 
without considering evidence from the Decatur, Georgia VA 
Medical Center.  The record contains evidence from this 
facility showing treatment for tingling in his feet prior to 
March 16, 2004; however, it does not provide a basis for an 
effective date prior to that date.  The Veteran's March 2004 
claim of service connection was not preceded by an 
adjudication of the type cited in § 3.157(b); hence, that 
regulation does not afford a basis for finding that his claim 
of entitlement to service connection for peripheral 
neuropathy of the lower extremities was filed prior to March 
16, 2004.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33 (1993).  Again, an original claim of service connection an 
informal claim must identify the benefit sought; the mere 
reference in medical treatment records to that disability is 
not a claim.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993); Ellington v. Nicholson, 22 Vet. App. 141, 146 (2007) 
(finding that in the absence of sufficient manifestation of 
an intent to apply for benefits for a particular disease or 
injury, a document providing medical information in and of 
itself is not an informal claim for VA benefits), aff'd, 
Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).  
Regarding informal claims under 38 C.F.R. § 3.155, there is 
no testimonial evidence prior to March 16, 2004, indicating 
an intent to apply for service connection for the disability 
in question. 

To the extent the Veteran argues that service connection for 
peripheral neuropathy should be effective the date of his 
claim of service connection for diabetes or when diabetes or 
peripheral neuropathy was diagnosed, this argument lacks 
legal merit.  The effective date assigned for a secondarily 
service-connected disability does not relate back to the 
filing date of a prior claim for the antecedent disability.  
Ellington, 22 Vet. App. at 145-46; Ross v. Peake, 21 Vet. 
App. 528, 532-33 (2008).  Accordingly, as with any other 
claim, the effective date assigned for a secondarily service-
connected condition is governed by § 3.400.  Consequently, 
the effective date for the Veteran's secondarily service-
connected peripheral neuropathy of the lower extremities is 
based solely on the date VA received his claim for secondary 
service connection.  It does not, instead, relate back to the 
date he filed his original underlying claim for diabetes or 
when diabetes or peripheral neuropathy was diagnosed.

In sum, the presently assigned effective date of March 16, 
2004 is appropriate and there is no basis for an award of 
service connection for peripheral neuropathy of the lower 
extremities prior to that date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additional Compensation for a Qualifying Dependent

Additional compensation may be payable for a spouse where a 
Veteran is in receipt of a disability evaluation of 30 
percent or more.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  
An award of additional compensation for dependents shall be 
payable from the effective date of such rating, but only if 
proof of dependency is received within one year from the date 
of such rating.  38 U.S.C.A. § 5110(f).  

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage.  
38 U.S.C.A. § 5110(n).  The implementing regulation provides 
the effective date for additional compensation for a 
dependent for compensation will be the latest of the 
following dates: (1) date of claim, which means date of a 
veteran's marriage, if the evidence of the event is received 
within one year of the event; otherwise, date notice is 
received of the dependent's existence if the evidence is 
received within one year of VA request; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating; or (4) date of commencement of a veteran's award.  
38 C.F.R. § 3.401(b).

On May 14, 2003, the RO received the Veteran's submission of 
a marriage certificate showing that he was married to 
M. A. C. on April 2, 2003.  

A March 2004 rating decision granted service connection for 
diabetes, rated 20 percent disabling, effective May 15, 2003.

A June 2004 rating decision granted service connection for 
peripheral neuropathy of the bilateral lower extremities and 
for impotence, effective March 16, 2004, increasing the 
Veteran's combined disability rating to 40 percent from March 
16, 2004.

On June 30, 2004, the Ro received the Veteran's VA Form 21-
686c, Declaration of Status of Dependents, submitted to add 
his spouse to his compensation award.  

In July 2004, the RO sent the Veteran VA Form 20-8992 
informing him that his disability compensation award had been 
amended effective April 1, 2004, to include additional 
benefits for his spouse.  VA Form 21-8947, Compensation and 
Pension Award, also indicates the Veteran's spouse was added 
to his award effective April 1, 2004.

Regarding the three possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date of claim and the date dependency 
arose was April 2, 2003, i.e., the date the Veteran married 
the appellant.  38 C.F.R. § 3.401(b)(1), (2).  The effective 
date when the Veteran's combined rating was increased to at 
least 30 percent was March 16, 2004.  38 C.F.R. 
§ 3.401(b)(3).

Here, the latest of these dates is March 16, 2004.  Pursuant 
to 38 C.F.R. § 3.31, the date of the commencement of payment 
of the Veteran's award for additional compensation for his 
spouse as a dependent was the start of the month after the 
effective date, or, in this case, April 1, 2004.  38 C.F.R. 
§ 3.401(b)(4).  While the record does not clearly indicate 
that March 16, 2004 is the assigned effective date, VA Forms 
20-8992 and 21-8947 show that, in accordance with § 3.31, 
additional benefits for the Veteran's spouse were added to 
his award effective April 1, 2004.  

The Veteran argues that the award should be made effective 
the date of his marriage in April 2003; however, this is not 
the appropriate effective date because he did not have a 
disability rating in excess of 30 percent in April 2003.  
Notably, the Veteran did not have any service-connected 
disability at the time of his marriage, as service connection 
for diabetes was granted effective May 15, 2003.  Therefore, 
he was not entitled to additional compensation for a 
dependent spouse upon his marriage in April 2003.  38 C.F.R. 
§§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2).  He did not have a 
qualifying disability rating to allow for the addition of his 
spouse to his award until March 16, 2004.

Thus, a preponderance of the evidence is against an effective 
date prior to March 16, 2004 and a date of payment commencing 
on April 1, 2004, for an award of additional compensation 
benefits based on a dependent spouse.  Accordingly, for the 
reasons and bases discussed above, the appellant's appeal 
must be denied on the basis of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to May 15, 2003, for the grant of 
service connection for diabetes is denied.

An effective date prior to March 16, 2004, for the grant of 
service connection for peripheral neuropathy of the lower 
extremities is denied.

An earlier effective date for additional compensation for a 
qualifying dependent spouse is denied.


REMAND

In a June 1991 VA examination report, the Veteran indicating 
that he was receiving SSA disability benefits for mental 
illness.  A June 2003 letter from SSA indicates that the 
Veteran became disabled on February 2001 because of 
disabilities including neck injury and depression.  SSA 
records are constructively of record, may be pertinent to the 
Veteran's claims, and must be secured for the record.  

At the May 2009 hearing the Veteran testified that he 
received ongoing treatment for the claimed disabilities at VA 
medical facilities.  The most recent VA treatment records are 
from April 2006.  As VA treatment records are constructively 
of record, updated records must be secured and associated 
with the claims file.

In June 2005 the Veteran submitted a statement listing 
treatment from several private healthcare providers for 
depression, bipolar disorder, breathing problems, heart 
attack, and neck surgery.  While some of these records were 
previously requested and secured, it appears that some have 
not been requested.  Hence, the RO should ask the Veteran to 
identify all private treatment providers who have treated him 
for the claimed disabilities and to provide an authorization 
for release of those records so VA can request and obtain all 
pertinent identified treatment records.

Lung Disorder

An April 1969 service treatment record (STR) shows a 
diagnosis of chronic bronchitis and pulmonary granuloma.  
Chest X-ray results revealed some small rounded calcific 
densities that were noted to be suggestive of old healed 
granuloma disease.  It was noted that calcific granuloma 
probably represented histoplasmosis as the skin test for that 
condition was positive.  In April and December 1970, the 
Veteran reported having chest pain.  In December 1970, the 
impression was bronchitis.  On December 1971 physical 
examination, the Veteran reported a history of shortness of 
breath, pulmonary granuloma, and the physician noted the 
Veteran's history of bronchitis.  At the May 2009 hearing, 
the Veteran testified that he had walking pneumonia during 
service and that he had been told his lungs were scarred 
because of that diagnosis.  Current VA treatment records show 
diagnoses of COPD.  An August 2004 chest X-ray shows scarring 
and pleural pericardial adhesion.  The Veteran has reported a 
history of smoking two packs of cigarettes a day for 35 
years.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement that 
a disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  As the medical evidence described above 
indicates COPD may be associated with symptoms manifested 
during service, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim, a 
VA medical examination to obtain an opinion regarding the 
etiology of COPD and any other diagnosed lung disorder is 
required here.

Residuals of Neck Injury

A January 1972 STR shows the Veteran had acute torticollis 
and whiplash after being in a car accident.  An April 1973 
STR shows the Veteran complained of neck pain.  In January 
1974 he was a no show for an appointment regarding neck pain.  
A January 2006 VA treatment record indicates that the Veteran 
injured his cervical spine in 1986 when he hit his head on a 
steel beam.  He underwent a cervical discectomy and fusion.  
The diagnosis in January 2006 was cervical post laminectomy 
syndrome.  The Veteran has also reported suffering another 
injury to his neck and shoulders in 2001 when he fell while 
trying to run away from a swarm of wasps.  While it appears 
the Veteran's current cervical spine disability may be due to 
the cervical spine fusion done in 1986, the Veteran has 
alleged that his neck pain began with his injury in service 
and ultimately resulted in the 1986 surgery.  As the evidence 
is currently insufficient for the Board to make an informed 
decision on the claim, a VA medical examination must be 
scheduled.  38 C.F.R. § 3.159(c)(4).  



Cardiac Disability

The Veteran alleges that he has a cardiac disability (claimed 
as chest pain, fluid around heart, angina, and congestive 
heart failure (CHF)) that is secondary to his service-
connected diabetes.  The medical evidence is conflicting 
regarding whether the Veteran has a current diagnosis of CHF 
or another cardiac disability.  On June 2004 VA examination, 
the examiner concluded that she could not confirm the Veteran 
had a diagnosis of congestive heart failure.  A subsequent 
June 2004 VA treatment note from the Veteran's treating 
physician indicates the Veteran had been admitted several 
times because of generalized edema that was clinically 
diagnosed as CHF.  The physician noted that Echo findings 
were normal, but stated that "patients with Diastolic 
Dysfunction could have normal or even slightly elevated 
Ejection Fraction."  The physician noted that cardiologist 
Dr. B. had also seen the Veteran in the past and concurred 
with the CHF diagnosis.  A subsequent note from the June 2004 
VA examiner indicated that she still did not believe from her 
review of the records that CHF was an appropriate diagnosis.  
Another note from the Veteran's treating physician continued 
to disagree with the VA examiner's findings based on his 
treatment of the Veteran and states that he does not doubt 
that the Veteran suffers from CHF.  Based on these 
conflicting opinions and the other evidence of record, the 
Board resolves reasonable doubt in the Veteran's favor as to 
whether he has CHF.  Hence, as he is service-connected for 
diabetes, an examination must be scheduled to address the 
question of whether diabetes caused or aggravated CHF.  It is 
also notable that STRs show the Veteran was treated for 
symptoms including chest pain in April 1970 and that he 
reported on December 1971 physical examination that he had 
experienced pain or pressure in his chest.  Hence, the issue 
of direct service connection should also be addressed by the 
VA examination.

Disability of Upper Extremities

The Veteran alleges that he has peripheral neuropathy or 
another disability of the upper extremities that is secondary 
to his service-connected diabetes.  The record reflects that 
he has complained of burning pain and numbness in his arms 
and hands during the appeal period.  A February 2005 VA 
treatment record indicates a diagnosis of neuropathy in the 
hands.  STRs show the Veteran complained of left shoulder 
pain during service.  An August 1974 STR reveals the Veteran 
complained of carpal tunnel like symptoms; the impression was 
compression of the median nerve.  A ganglion on the left 
wrist was noted; X-rays revealed no bone abnormality.  As the 
Veteran is service-connected for diabetes and the evidence 
indicates current symptoms of a disability of the upper 
extremities and complaints during service, a VA examination 
should be ordered to address both direct and secondary 
service connection for a disability of the upper extremities, 
including peripheral neuropathy.

Variously Diagnosed Psychiatric Disability

For the claim of service connection for PTSD, the Veteran has 
reported several stressors that may be capable of 
corroboration.  Service personnel records indicate that the 
Veteran served as a gunner during the month of October 1969 
and that he served in Vietnam from March 1969 to November 
1970 and was involved in counterinsurgency operations.  His 
other military occupational specialties included helicopter 
mechanic and aviation supply clerk.  

He reported that in May 1969 while he was stationed at 
DaNang, his sergeant, C. or D. Z. was killed right in front 
of him.  In October or November 1969 an enemy armed with 
explosives attacked the helicopter on which he was a door 
gunner.  He shot and killed the attacker.  He reported that 
in October 1969, the medical evacuation helicopter that he 
was in got shot down and he had to spend the night in a rice 
patty dam soaking wet until the next morning when his crew 
was rescued.  Considering the details provided by the Veteran 
and the information reflected in his service personnel 
records, it appears there is sufficient information to seek 
corroboration of these incidents.

Regarding bipolar disorder and depression, STRs show that in 
October 1970 the Veteran complained of headache, loss of 
appetite, and depression; the impression was depression.  On 
December 1971 examination the Veteran reported experiencing 
depression or excessive worry.  Lay testimony from the 
Veteran's mother reports that the Veteran was a completely 
different person upon his return from service.  She described 
him as having moods that ranged from periods of joy and 
happiness to being in the depths of depression.  She 
explained that it had been very difficult to get along with 
him since service.  VA treatment records show diagnoses of 
bipolar disorder and depression.  This evidence meets the low 
threshold standard that bipolar disorder and depression "may 
be associated" with the Veteran's service; hence, a VA 
examination should be scheduled.  McLendon, 20 Vet. App. at 
83.

At the May 2009 hearing, the Veteran reported receiving 
psychiatric treatment at the Nashville Vet Center in 1985 or 
1986.  As Vet Center records are constructively of record, an 
attempt should be made to secure and associate them with the 
claims file. 

Accordingly, the case is REMANDED for the following:

1.	Send the Veteran a letter asking him to 
identify all sources of treatment or 
evaluation he has received for the claimed 
disabilities since service and to provide 
necessary releases for records of such 
treatment or evaluation.  Of particular 
interest are records from treatment 
identified by the Veteran in a submission 
received in June 2005 and any psychiatric 
treatment at a Vet Center.  The RO should 
obtain complete records of all such 
treatment and evaluations from all sources 
identified by the Veteran.  The RO must 
obtain any updated VA treatment records 
and any records from any Vet Center where 
the Veteran has been treated that have not 
been associated with the claims file.

2.	Obtain from SSA copies of the record 
upon which the June 2003 and any other SSA 
decision was made.  If those records are 
unavailable because they have been lost or 
destroyed, it should be so noted in the 
claims file and communicated to the 
Veteran.

3.	Forward to the U.S. Army and Joint 
Services Records Research Center the 
pertinent stressor information of record 
(including copies of the Veteran's SPRs 
and a description of the alleged 
stressors) and request that it attempt to 
corroborate the claimed stressor events 
that are alleged to have occurred in May 
and October-November 1969. 

4.	Schedule the Veteran for medical 
examination(s) by the appropriate medical 
professional(s) to determine the nature, 
extent, and etiology of his lung disorder, 
residuals of a neck injury, cardiac 
disability, and disability of the 
bilateral upper extremities.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
reviewed by the examiner(s) in conjunction 
with the examination(s).  The examiner 
must provide a rationale for all opinions 
given.  

The examiner(s) are to provide an opinion 
as to whether it is at least as likely as 
not that any diagnosed psychiatric 
disorder (excluding PTSD), lung disorder, 
any diagnosed neck disability, CHF or any 
other diagnosed cardiac disability, and 
any diagnosed disability of the bilateral 
upper extremities are in any way the 
result of his period of active service or, 
in the alternative, had their onset during 
his period of active service.

Further regarding the cardiac disability 
and disability of the bilateral upper 
extremities, the examiner(s) is/are asked 
to provide opinions responding to the 
following questions:

Is it at least as likely as not (a 50% or 
greater probability) that CHF or any 
diagnosed cardiac disability and 
disability of the bilateral upper 
extremities were either (i) caused or (ii) 
aggravated by (permanently increased in 
severity due to) service-connected 
diabetes.  If the opinion is that his 
service-connected diabetes aggravated CHF 
or any diagnosed cardiac disability and/or 
disability of the bilateral upper 
extremities were so aggravated, the 
examiner should specify, so far as 
possible, the degree of disability 
(pathology/impairment) resulting from such 
aggravation.

If (and only if) an alleged stressor is 
corroborated, the examiner should also 
address the following:

If PTSD is diagnosed (under DSM-IV 
criteria), the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
the diagnosis.  

All opinions should be supported by a 
clear rationale consistent with the 
evidence of record.  If any part of this 
inquiry cannot be answered without 
resorting to speculation, the examiner 
should explain why it would be speculative 
to respond.
		
5.	Re-adjudicate the claims.  If any claim 
remains denied, the RO should issue an 
appropriate SSOC and give the Veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


